Citation Nr: 0915697	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-09 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Whether new and material 
evidence has been received to reopen a claim for entitlement 
to service connection for bilateral hearing loss.

2.	Entitlement to service 
connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from September 1951 to 
September 1953.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied entitlement to the benefits sought.

During the pendency of the appeal, a June 2007 RO rating 
decision reopened and granted a claim then on appeal for 
service connection for post-traumatic stress disorder (PTSD), 
to include schizophrenia. The Veteran indicated his 
disagreement with the initial assigned disability rating. In 
a November 2007 decision, the RO increased his existing 50 
percent evaluation to 100 percent, from the effective date of 
the grant of service connection. As this is the highest 
assignable schedular rating, the claim for an increased 
rating for PTSD does not require further consideration on 
appeal.


FINDINGS OF FACT

1.	In a July 2001 decision the Board denied a claim for 
service connection for bilateral hearing loss. The Veteran 
did not appeal from that decision.

2.	Since then, no additional evidence has been obtained 
which relates to an unestablished fact necessary to 
substantiate the Veteran's claim.

3.	The Veteran does not currently have chronic bronchitis, 
or a similar respiratory disorder.






CONCLUSIONS OF LAW

1.	The July 2001 rating decision that denied entitlement to 
service connection for bilateral hearing loss is final. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.104(a) (2008).

2.	New and material evidence has not been received to 
reopen the previously denied claim. 38 U.S.C.A. § 5108 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).

3.	The criteria to establish service connection for chronic 
bronchitis are not met.        38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). (The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1)).
The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has notified the Veteran of what evidence would 
substantiate the claims on appeal through VCAA notice 
correspondence dated in September and October 2005, which 
informed him as to each element of satisfactory notice set 
forth under the Pelegrini II decision. The June 2006 
Statement of the Case (SOC) explained the criteria to 
substantiate a claim for service connection including 
pertaining to hearing loss, and effectively readjudicated the 
claims subsequent to notice and development. The VCAA notice 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, including that VA 
would undertake reasonable measures to assist in obtaining 
further VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). The RO further issued a March 2006 
letter to the Veteran which explained the requirements to 
demonstrate the disability rating and effective date elements 
of the service connection claims on appeal.

With reference to the Veteran's petition to reopen a claim 
for entitlement to service connection for bilateral hearing 
loss, he has received notification of the additional 
applicable requirements to substantiate this claim. In Kent 
v. Nicholson, 20 Vet. App. 1 (2006), the Court set forth 
additional criteria as to the content of the notice to be 
provided in connection with a petition to reopen, essentially 
requiring that VA provide a comprehensive definition of "new 
and material" evidence. Upon carrying out this notice 
obligation, VA must consider the basis for the previous 
denial and then provide an explanation of what evidence would 
be needed to substantiate the element found insufficient in 
the previous decision. In this case, the RO's September 2005 
notice correspondence provided a claim-specific definition of 
new and material evidence as it pertains to the petition to 
reopen the prior July 2001 rating decision. 
The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.              
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
VCAA notice letters issued to Veteran met this standard as 
they preceded issuance of the rating decision on appeal.

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran including obtaining service 
treatment records (STRs), personnel records, and records of 
VA outpatient treatment and hospitalization. The Veteran has 
also undergone VA compensation and pension examinations. See 
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see 
Charles v. Principi, 16 Vet. App. 370 (2002). In support of 
his claims, he has provided several lay statements. Through 
an April 2006 VCAA notice response form, the Veteran 
indicated that he had no other information or evidence to 
provide to substantiate his claims. He has not requested the 
opportunity to testify at a hearing in support of his claims 
at any point. Thus, the record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to these 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits.

Analyses of the Claims

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2008). 
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Certain disorders involving what are recognized as diseases 
of a chronic nature, such as an organic disease of the 
nervous system, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b) (2008).

Petition to Reopen 

In a July 2001 rating decision, the RO denied the Veteran's 
original claim for service connection for bilateral hearing 
loss. The rationale for this decision was that while the 
Veteran had hearing loss as defined under 38 C.F.R. § 3.385, 
there was no indication that this claimed disorder was 
incurred or aggravated in service, including any record of 
treatment during service. Evidence then considered consisted 
of STRs, a May 2001 VA audiological examination, and an 
extensive history of treatment at VA facilities. The RO 
notified the Veteran of the preceding decision that month, 
and he did not commence an appeal through filing a timely 
Notice of Disagreement. Hence, the July 2001 rating decision 
became final and binding on the merits. See U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104(a), 20.200, 
20.201 (2008).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of           the 
claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a);        Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 
3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

Since the RO's July 2001 rating decision the additional 
evidence that has been associated with the record consists of 
VA outpatient records dated from November 2005 to June 2007, 
the report of a November 2006 VA audiological examination, 
reports of an October 2006 VA respiratory examination with 
subsequent addenda and March 2007 psychiatric examination, 
copies of the Veteran's STRs, and lay statements in 
furtherance of the claim.

The VA outpatient records which have been obtained do not 
include any complaints, findings or diagnosis that refer to 
hearing loss. These records also          do not show that 
the Veteran requested evaluation or treatment for hearing 
difficulties.


The November 2006 VA audiological examination report 
indicates that the Veteran reported having had a two-year 
history of noise exposure during service. Puretone 
audiometric testing demonstrated a bilateral hearing loss 
disability for VA purposes. Following a review of the claims 
file, the VA examiner expressed the opinion that hearing loss 
was not caused by or a result of military service. The stated 
rationale was that the separation physical showed normal 
hearing bilaterally. 

The above VA examination therefore does not provide any 
support to the Veteran's claim. Generally, the absence of 
documentation of hearing loss alone does not preclude 
establishing service connection where there is otherwise 
competent evidence of in-service noise exposure. See Hensley 
v. Brown, 5 Vet. App. 155, 158 (1993); Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992). Based on the November 2006 VA 
examiner's review of the file and discussion with the 
Veteran, however, he presumably had the opportunity to 
consider the Veteran's self-reported history of noise 
exposure, in addition to the objective record. To the extent 
that a more comprehensive medical opinion could be obtained 
on the subject of etiology, the Board emphasizes that VA's 
duty to assist through providing a compensation and pension 
examination does not apply to a Veteran attempting to reopen 
a previously denied claim. 38 C.F.R. § 3.159(c). The 
additional remaining VA examination reports on file pertain 
entirely to the evaluation for disorders other than bilateral 
hearing loss.

The copies of service treatment records the Veteran has 
provided are consistent with the evidence already of record, 
and do not include any further documentation that would 
demonstrate loss of hearing acuity during service. 

Through his September and October 2005 correspondence the 
Veteran provided further explanation as to the circumstances 
of his alleged noise exposure during service with a Combat 
Engineer Company in Korea. These assertions are generally 
cumulative of the existing record of his contentions in 
support of his claim. See Reid v. Derwinski, 2 Vet. App. 312 
(1992). See also Untalan v. Nicholson, 20 Vet. App. 467 
(2006) (the presentation of new arguments based on evidence 
already of record as of the previous decision does not 
constitute new evidence). In addition, the Court has held 
that generally a claimant's lay testimony does not comprise a 
basis to reopen a claim where the determinative issue is that 
involving medical causation. See Moray v. Brown, 5 Vet. App. 
211, 214 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-461 
(1993) (In the context of analyzing a petition to reopen a 
previously denied claim, reiteration of a previously rejected 
factual account is not "new" evidence).  

The newly received evidence does not substantiate the element 
of a causal nexus between bilateral hearing loss and the 
Veteran's service. Accordingly, new and material evidence has 
not been received to reopen the claim for service connection 
for bilateral hearing loss. As the criteria for new and 
material evidence have not been met, the benefit-of-the-doubt 
doctrine does not apply, and the petition to reopen this 
claim must be denied. See Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).

Chronic Bronchitis

The current record does not establish that the Veteran has a 
disability involving chronic bronchitis, based upon recent VA 
examinations which rule out this disorder. While there is a 
remote history of episodes of bronchitis, this preceded the 
Veteran's date of filing his claim by nearly a decade, and 
thus does not establish chronic bronchitis as a present 
disability. Competent evidence of a current disability, the 
first essential criterion of a claim for service connection, 
has not been demonstrated. Hence, the Board is denying this 
claim on appeal. 

The service treatment history indicates in September 1951 
treatment for common cold symptoms. The Veteran had an 
October 1951 admission to a military hospital for acute 
bronchitis, which was considered to have originated in the 
line of duty. After evaluation for sustained coughing 
episodes, the impression was of a chest cold. He underwent 
evaluation in August 1952 for complaints of chest pain on 
respiration, and a chest x-ray was negative.  He also had 
treatment between October and December 1952 for cold symptoms 
and bronchial problems, and the impression was acute 
bronchitis. 

The report of the Veteran's September 1953 separation 
examination indicates under the category of clinical 
evaluation of the lungs and chest, bilateral bronchial 
breathing, which began in Korea.

A March 1959 VA examination indicated there was no pathology 
of the nose, sinuses, mouth or throat. There was no diagnosis 
of a respiratory disorder.

The April 1976 report of private hospitalization indicates 
the Veteran was seen in the emergency room in February of 
that year due to a history of chronic bronchitis. The 
impression on discharge was chronic bronchitis, and chronic 
urinary tract infection. 

During a VA examination again in April 1976, an evaluation of 
the nose, sinuses, mouth and throat was clear. A respiratory 
evaluation indicated no dyspnea at rest. The lungs 
demonstrated harsh breath sounds bilaterally with scattered 
high and low pitched rhonchi.

VA outpatient records indicate on evaluation in April 1985 
the Veteran reported having chronic bronchitis with coughing 
and sputum, and also described a history of smoking. The 
assessment was chronic bronchitis. A chest x-ray showed mild 
bullous disease, and no active disease. A January 1986 report 
refers to continued treatment for the problem of a chronic 
cough. Records dated from February 1988, May 1988, and March 
1992 indicate an impression of chronic bronchitis.                
A December 1990 report provides an assessment of atypical 
chest pain, probably musculoskeletal pain related to 
coughing. A June 1994 record indicates an episode of 
sinusitis that had resolved. In August 1994 the Veteran began 
undergoing a course of treatment for nicotine dependence. 

A March 1997 record indicates an assessment of upper 
respiratory infection, with bronchitis and mild sinusitis. In 
May 1998, the Veteran underwent admission to a VA facility 
with complaints of right and left flank pain and shoulder 
pain, which was worse with coughing or sneezing. A PPD test 
was positive. A chest x-ray was significant for right apical 
cavitary infiltrate, with small right hilar and sub carina 
nodes. There was a presumptive diagnosis made of 
tuberculosis, cultures pending. As stated in a September 1998 
report the confirmed diagnosis was non-active tuberculosis. 

Recent VA treatment records indicate on a general 
consultation in November 2005 an assessment in part of upper 
respiratory infection, with airway resistance component. In 
July 2006 the assessment was of probable airway resistance, 
cough related, for which an over-the-counter antihistamine 
was prescribed. A chest x-ray that month indicated an 
impression of unremarkable chest without acute 
cardiopulmonary disease. 

The Veteran underwent a VA respiratory examination in October 
2006. The VA examiner initially noted his review of the 
claims file, including medical history from service. The 
Veteran described having had difficulty with breathing 
throughout the years, and denied any shortness of breath, 
productive cough, or wheezing at that time. The notes of 
recent medical consultations showed the Veteran had been seen 
for a chronic nonproductive cough, for which he took an over-
the-counter expectorant medication. He has also been 
diagnosed with allergic rhinitis, and had a history of 
tuberculosis. The Veteran's spirometry test was consistent 
with possible small airway obstruction, and a pulmonary 
function test revealed a decreased carbon monoxide diffusing 
capacity (DLCO). The examiner reviewed a copy of the July 
2006 chest x-ray. The diagnosis was of a chronic cough while 
in the military. The VA examiner stated that it was 
impossible to determine the etiology of the Veteran's chronic 
cough in the military. The Veteran may have well had asthma 
while in service, since the chronic cough had resolved, or he 
may have had chronic sinusitis. The Veteran denied any 
shortness of breath or cough, and seemed to be well-
controlled at that time.

The report of a corresponding PFT study that month indicated 
the presence of mild obstruction without bronchodilator 
response. There was airtrapping, and mild decrease in 
diffusion capacity that corrected for alveolar volume. 

In a June 2007 medical opinion, a VA physician stated that he 
had reviewed the Veteran's claims file, including the above-
referenced October 2006 VA examination report. The physician 
observed that this report described multiple respiratory 
tract infections while in service, but also stated that the 
Veteran then denied any shortness of breath, productive cough 
or wheezing. The Veteran was taking Guaifensesin and also had 
a diagnosis of allergic rhinitis. His PFT showed Force Vital 
Capacity (FVC) of 81 percent, and Forced Expiratory Volume in 
first second (FEV-1) of 73 percent, neither of these 
improving with bronchodilator, and in fact decreased. 
According to the physician, these results did not confirm a 
diagnosis of asthma or any other specific respiratory 
condition. The physician opined that reviewing the history 
from that reported, the only current respiratory diagnosis 
consisted of allergic rhinitis with bronchial irritation 
secondary to mucus accumulation.

When comprehensively reviewing the medical evidence, to 
include both recent VA examination findings and treatment 
history, the preponderance of the evidence weighs against 
concluding that a current diagnosis of chronic bronchitis, or 
similar respiratory disorder is warranted. As the initial 
criterion of a valid claim for service connection, the 
evidence must establish the existence of the present 
disability claimed. Moore v. Nicholson, 21 Vet. App. 211, 215 
(2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 
Hicks v. West, 12 Vet. App. 86, 89 (1998). See also Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."). See, too, Degemetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997). 

The Board's determination on the question of diagnosis of a 
current disability will take into account the entire record, 
but where there are conflicting diagnoses, will evaluate this 
medical evidence and information to conclude which represents 
the accurate portrayal of the claimed disorder under 
consideration. See e.g., Elkins v. Brown, 5 Vet. App. 474, 
478 (1993) (the Board may consider and evaluate the 
underlying basis of an opinion on a medical question, and 
determine whether to accept such an opinion under the 
circumstances). See also Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

The report of an October 2006 VA respiratory examination 
indicates a diagnosis of a chronic cough, although stating 
that this disorder had manifested during service. With 
reference to the Veteran's condition at the time of the 
examination, the evaluating physician observed that the 
Veteran denied any shortness of breath or cough, and that his 
symptoms overall appeared to be well-controlled.                         
A corresponding PFT report denoted the presence of mild 
airway obstruction without bronchodilator response, but did 
not identify a specific diagnosed condition.

In a June 2007 medical opinion intended to clarify the 
subject of the correct diagnosis of a lung disorder, the 
evaluating physician noted consideration of the preceding 
examination reports, and found that these results did not 
confirm a diagnosis of asthma or other respiratory condition. 
Rather, the only confirmed respiratory diagnosis was of 
allergic rhinitis with bronchial irritation.
There are also of record one or more diagnoses of a disorder 
of the lungs dated from as recently as the late-1990s, 
however, the remoteness of these findings is a significant 
factor that precludes their role in establishing a current 
diagnosis.          As indicated, the most contemporaneous 
medical evidence does not establish an identified lung 
disorder. 

The Court's holding in McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) establishes that the existence of a current 
disability may be satisfied provided a claimant has a 
disability at the time a claim for compensation is filed or 
during the pendency of that claim, even where the disability 
resolves prior to VA's adjudication of the claim. In this 
instance, however, at the time the Veteran filed his claim 
for service connection in September 2005, there was no 
evidence indicating a reasonable likelihood that he had any 
form of lung or other respiratory disability. The last 
medical finding establishing this was a September 1998 VA 
physician's diagnosis of non-active tuberculosis, and there 
is no evidence that tuberculosis or medical manifestations 
related to that disorder had since resumed. 

Records as recent as March 1992 indicate chronic bronchitis, 
and a March 1997 report identified bronchitis and mild 
sinusitis in connection with an upper respiratory infection. 
Here again, however, the evidence does not show these 
disorders persisted. Rather, the most contemporaneous medical 
evidence with the September 2005 date of claim, the October 
2006 VA examination, tends to rule out the presence of the 
claimed disorder. The Board further notes that based on his 
correspondence and statements provided on VA examination, the 
Veteran has not identified symptoms of bronchitis that might 
eventually correspond to a competent diagnosis of this 
disorder from a physician. See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (indicating competency of lay 
testimony to describe symptoms that support a later diagnosis 
by a medical professional).

In reviewing the October 2006 VA examination and subsequent 
medical findings, there is indication of at least some 
difficulty completing a PFT as suggested by possible small 
airway obstruction. However, there is no diagnosis associated 
with this occurrence. The Veteran also then denied any 
shortness of breath, productive cough, or wheezing. Under 
applicable guidelines a "disability" does not comprise 
merely a stated laboratory test finding or result, but 
generally must involve actual "impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations." 38 C.F.R. § 4.1; 
see Davis v. Principi,  276 F.3d 1341, 1345 (Fed. Cir. 2002) 
(citing with approval VA's definition of "disability" in 38 
C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)); Felden v. West, 11 Vet. App. 427, 431 (1998). 

In addition, while the June 2007 VA medical opinion set forth 
as the one current diagnosis allergic rhinitis with 
associated bronchial irritation, there is no indication at 
any point that this is a specific claimed disorder for which 
the Veteran is seeking to establish service connection. There 
is also no evidence suggesting that allergic rhinitis itself 
is in fact symptomatic of an underlying bronchitis disorder. 
Thus, the extent of symptomatology identified in the 
examination reports does not establish the existence of the 
current claimed disability.

Based upon the above, the competent evidence does not 
establish a current disability involving chronic bronchitis, 
given the absence of present evidence of bronchitis, or of 
the same at the time the Veteran filed his claim for service 
connection. As stated, where there is no medical evidence of 
a current disability, the claim for service connection cannot 
be substantiated. Since a diagnosis of bronchitis is not 
established, the Board does not need to further address the 
issue of whether the disorder claimed has any causal 
connection to the Veteran's service. The Board has also taken 
into consideration the Veteran's own assertions in this case; 
however, as a layperson without a medical background and 
training his statement on the matters of a medical diagnosis 
and etiology alone cannot be dispositive and require 
consistent medical evidence. See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

For these reasons, the Board is denying the claim on appeal 
for service connection for chronic bronchitis. The 
preponderance of the evidence is unfavorable on this claim, 
and under these circumstances the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. See also Gilbert v. Derwinski,           1 Vet. App. 
49, 55 (1990).


ORDER

The petition to reopen a claim for service connection for 
bilateral hearing loss is denied.

Service connection for chronic bronchitis is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


